DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 14, in the reply filed on December 08, 2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 08, 2021.

Specification
The amendment to the specification filed 04/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: at page 8, “methylene carbonate” is replaced with “ethyl methyl carbonate.” 
Applicant is required to cancel the new matter in the reply to this Office Action or provide sufficient evidence that the amended specification does not introduce new matter. See subsequent §112(a) rejection given below. Applicant may show the amendment does not introduce new matter by way of a translation of the priority document. 

Claim Objections
Claim 6 is objected to because of the following informalities. Claim 6 recites, “…the porous carbon material are present in the sulfur-carbon composite in a weight ratio of 9 : 1 to 5 : 5…” (emphasis added). The reduced ratio of “5:5” would simply be “1:1.” It’s unclear as to why the 5:5 ratio is used instead of 1:1. The undersigned submits that the claim would be more clear if the ratio was given as 1:1 instead of 5:5. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 was amended by preliminary amendment at the time of filing of the §371 application. Claim 2 was amended to recite, “ethyl methyl carbonate” instead of “methylene carbonate.” The specification was similarly amended the day of the filing of the §371 application.
The present application claims priority to KR10-2017-0142268 (filed 10/30/2017) and is a 371 application of PCT application PCT/KR2018/012940 (filed 10/29/2018). Thus, the present application’s earliest effective filing date is 10/30/2017. 
The as-filed PCT application does not appear to provide a basis for the claimed, “ethyl methyl carbonate.” See the machine translation of the PCT publication (https://patents.google.com/patent/WO2019088628A2/en?oq=16760204). The PCT publication does not provide a basis for the claimed, “ethyl methyl carbonate.” As such it is believed that the claimed, “ethyl methyl carbonate” does not comply with the written description requirement.
It is suggested that Applicant provide a translation of the priority document showing possession of the claimed invention of claim 2 in order to overcome this rejection. In the alternative, it is suggested that Applicant cancel the subject matter of claim 2 that does not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a sulfur present in at least a part of pores of the porous carbon material and on an outer surface of the porous carbon material, wherein an inner surface and the outer surface of the porous carbon material are doped with a carbonate compound” (emphasis added).
It is unclear what is meant by, “… an inner surface and the outer surface of the porous carbon material.” For instance, it is unclear how the “inner surface” is differentiated from the earlier recited, “pores of the porous carbon material.” Moreover, it’s unclear what is meant by, “outer surface” and if there is any relationship between the, “outer surface” and the pores of the porous carbon. Accordingly, the skilled person would not be able to ascertain the scope of the invention. Thus, claim 1 is indefinite.
It is suggested that Applicant clarify the claim terms in response to the Action or provide a suitable amendment. One suggestion is for Applicant to amend the claims to more simply recite, “wherein the porous carbon material are doped with carbonate compound.”
Claims 1-7 are similarly rejected for their dependency on claim 1. Claims 8 and 14 are independent claims that reference all of the limitations of claim 1 and are similarly rejected.
Claim 6 recites, “[t]he sulfur-carbon composite according to claim 1, wherein the sulfur and the porous carbon material are present in the sulfur-carbon composite in a weight ratio of 9 : 1 to 5 : 5” (emphasis added). It is not unambiguously clear from the claim alone if the weight ratio is a weight ratio of sulfur-to-carbon or carbon-to-sulfur. Based on the specification, it appears that the weight ratio is a sulfur-to-carbon ratio and the claim is interpreted as such.
It is suggested that Applicant amend the claim to recite, “[t]he sulfur-carbon composite according to claim 1, wherein the sulfur and the porous carbon material are present in the sulfur-(sulfur:carbon) of 9 : 1  to 5 : 5” or provide a similar amendment that clarifies the ratio.
Claim 14 recites, “[a] lithium-sulfur battery, comprising: the positive electrode of claim 8; a negative electrode; and an electrolyte” (emphasis added). Claim 14 is an independent claim that incorporates all of the limitations of claim 8, which itself incorporates all of the limitations of claim 1. In this regard, claim 14 requires a sulfur-carbon composite (by virtue of the incorporated limitations of claim 1) comprising a porous carbon material doped with a carbonate compound. The specification also discusses the electrolyte (pgs. 15-16). The specification states that the electrolyte may include a non-aqueous organic solvent, including carbonate compounds such as propylene carbonate, ethylene carbonate, butylene carbonate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate and propylene carbonate derivatives. Moreover the electrolyte may also include carbonate compounds such as fluoro-ethylene carbonate, fluoro-propylene carbonate.
Given that the positive electrode of claim 14 is “doped” with a carbonate compound while simultaneously requiring an electrolyte that may include one or more of the various carbonate compounds listed above, it would be unclear in claim 14 to the skilled person whether or not the electrolyte can be considered the dopant carbonate compound or vice versa. As one example, a lithium-sulfur battery made with a positive electrode comprising the sulfur-carbon composite of claim 1 where the carbonate compound is propylene carbonate and where the electrolyte for the battery also includes propylene carbonate, it would not be possible to determine which propylene carbonate molecules are dopant molecules and which are electrolyte molecules.
Given the above, in the instance where a lithium-sulfur battery comprises the sulfur-carbon composite that does not meet claim 1 because it does not include a dopant carbonate compound, but does include an electrolyte comprising one or more of the carbonate compounds listed above, it would not be possible for the skilled person to determine whether or not such a product infringes upon claim 14. The MPEP instructs that, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP 2173, emphasis added). Given that infringement cannot clearly be determined in such instances, claim 14 is indefinite.
It is suggested that Applicant amend claim 14 to exclude electrolytes comprising carbonate compounds where such an amendment can be supported by the specification. As one example, Applicant may amend the claim to explicitly claim the electrolyte materials of pages 15-16 by Markush group where the carbonate compounds are excluded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being Li (Nitrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance, Zhaoqiang Li and Longwei Yin, ACS Applied Materials & Interfaces 2015 7 (7), 4029-4038), which was cited in the IDS dated January 07, 2021.
Regarding claim 1,  Li teaches  sulfur-carbon composite (“[t]he electrode consisted of 82 wt. % C-S hybrid…” (§2.3. Electrochemical Measurements)), comprising: 
a porous carbon material (carbon spheres having mesopores and micropores, Scheme 1, image #2; see also §2.1, ¶2); and 
a sulfur (S2-4 and S8 in mesopores/micropores, Scheme 1, image #3) present in at least a part of pores of the porous carbon material (“[h]erein, we for the first time firmly immobilize sulfur components in the form of small sulfur molecules of S2−4 within unique 0.5 nm micropores in MOF-derived nitrogen-doped carbon” (§1 Introduction)) and on an outer surface of the porous carbon material (“[t]he subsequent 300 °C treatment could evaporate surplus S8 on the surface and in the mesopores of the C−S hybrids” (§Results and discussion)), 
wherein an inner surface and the outer surface of the porous carbon material are doped with carbonate compound (“[t]he electrode consisted of… 10 wt % ethylene carbonate…” (§2.3. Electrochemical Measurements); As noted above the terms inner surface and outer surface are unclear. Nonetheless, it is believed that adsorption of the carbonate compound would be spontaneous upon exposure to the carbonate compound and Li is held to meet this limitation). 
Regarding claim 2, Li teaches the sulfur-carbon composite according to claim 1 as described above and wherein the carbonate compound is at least one selected from the group consisting of propylene carbonate, methylene carbonate ethyl methyl carbonate, ethylene 
Regarding claim 3, Li teaches the sulfur-carbon composite according to claim 1 as described above and wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (“[t]he electrode consisted of… 10 wt % ethylene carbonate…” (§2.3. Electrochemical Measurements)).
It is noted that that Li teaches that the content of the carbonate compound is 10 wt. % ethylene carbonate and 82 wt. % C-S composite. Thus, on the basis of only the C, S and carbonate compound, the content of the carbonate compound is 10.9%. However, claim 1 is open (“[a] sulfur-carbon composite, comprising…”) and the 8% of LA-132 binder is considered as being part of the composite. Thus, Li meets the limitation.
Regarding claim 6, Li teaches the sulfur-carbon composite according to claim 1 and wherein the sulfur and the porous carbon material are present in the sulfur-carbon composite in a weight ratio of 9:1 to 5:5 (“[s]ulfur and C were thoroughly mixed with a mass ratio of Ms:Mc =5:1” (§2 Experimental Section)).
Regarding claim 7, Li teaches the sulfur-carbon composite according to claim 1, wherein the porous carbon material is at least one selected from the group consisting of graphite, graphene, carbon black, carbon nanotube, carbon fiber (see §1 Introduction: Li compares their work to earlier work of Zheng relating to carbon nanofibers and thus Li’s porous carbon is held to be a carbon fiber), and activated carbon.
Regarding claim 8, Li teaches a positive electrode for a lithium-sulfur battery (“[n]itrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance” (Title, 
Regarding claim 14, Li teaches a lithium-sulfur battery (“[n]itrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance” (Title, emphasis added)), comprising: the positive electrode of claim 8 (taught by Li as described above); a negative electrode (“…a lithium metal foil as reference electrode…” (§2 Experimental Section)); and an electrolyte (“…and a solution of 1M LiPF6 in mixed EC and DEC… as the electrolyte”).
Alternatively regarding claim 1, Li teaches a sulfur-carbon composite (“[t]he electrode consisted of 82 wt. % C-S hybrid…” (§2.3. Electrochemical Measurements)), comprising: 
a porous carbon material (carbon spheres having mesopores and micropores, Scheme 1, image #2; see also §2.1, ¶2); and 
a sulfur (S2-4 and S8 in mesopores/micropores, Scheme 1, image #3) present in at least a part of pores of the porous carbon material (“[h]erein, we for the first time firmly immobilize sulfur components in the form of small sulfur molecules of S2−4 within unique 0.5 nm micropores in MOF-derived nitrogen-doped carbon” (§1 Introduction)) and on an outer surface of the porous carbon material (“[t]he subsequent 300 °C treatment could evaporate surplus S8 on the surface and in the mesopores of the C−S hybrids” (§Results and discussion)), 
wherein an inner surface and the outer surface of the porous carbon material are doped with carbonate compound (“…and a solution of 1.0M LiPF6 in mixed EC and DEC (1:1 by volume)” (emphasis added, §2.3 Electrochemical Measurements); As noted above the terms inner surface and outer surface are unclear. Nonetheless, it is believed that 
In this regard, the assembled 2025 coin-type battery cell (§2.3) is held to meet the limitation of a “sulfur-carbon composite” because the battery includes the MOF-derived C-S hybrids of Li. Furthermore, the interpretation of the “carbonate compound” of the instant claims is derived from the electrolyte which is 1:1 (by volume) ethylene carbonate (EC) to diethyl carbonate (DEC). Note that this interpretation differs from the interpretation given above in that the doped carbonate compound is the electrolyte itself (i.e., the 1:1 EC:DEC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Nitrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance, Zhaoqiang Li and Longwei Yin, ACS Applied Materials & Interfaces 2015 7 (7), 4029-4038), as alternatively applied to claim 1 above (at §23) and in view of CN’004 (CN 107181004A). A machine translation of the specification of CN’004 accompanies this Action. Paragraph numbers not present in the original document have been added for ease of reference.
Regarding claims 3-5, Li teaches the sulfur-carbon composite according to claim 1 as described above in the alternative §102 rejection of claim 1 at §23.
In the alternative interpretation of Li, Li does not teach wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (claim 3), and Li does not teach wherein a content of the carbonate compound is 0.5 to 5.0 wt.% based on a claim 4), or where a content of the carbonate compound is 1.0 to 3.0 wt.% based on a total weight of the sulfur-carbon composite (claim 5).
However, CN’004 teaches the deficient limitations. CN’004 relates to the design of lithium-sulfur batteries ([001]) and is thus analogous art to Li. CN’004 teaches a lithium-sulfur battery electrolyte comprising a lithium salt, a fluorocarbon ester organic solvent, and other functional additives that are present in an amount from 0 to 8% in mass ([007]), and more preferably 0.2 to 5% in mass ([036]). CN’004 also teaches that the other additives can include vinylene carbonate and/or ethylene carbonate ([010]). Thus, CN’004 teaches that the electrolyte of a lithium-sulfur battery may preferably include 0.2 to 5% in mass of carbonate compounds comprising vinylene carbonate and/or ethylene carbonate.
Claims 3-5 of the instant application require that the content of the carbonate compound based on a total weight of the sulfur-carbon composite. The skilled person knows that in a lithium-sulfur battery the mass of the cathode material is high in comparison to the mass of the carbonate compound in the electrolyte. Thus, when considering the effective weight percent of the carbonate compound on the basis of the electrode material (as claimed), the teachings of CN’004 can be applied to conclude that more likely than not, CN’004 teaches a mass percent range of carbonate compound additive that overlaps with that of the instant claims. In particular, CN’004 is held to teach that the carbonate compound additive content, based on the total weight of the sulfur-carbon composite, is from 0 to less than about 8.0%, and preferably from about 0.2 to less than about 5.0%. Both the broad and preferred ranges overlap with the instantly claimed ranges of wherein a content of the carbonate compound is 0.1 to 10.0 wt.% (claim 3), 0.5 to 5.0 wt. % (claim 4) and 1.0 to 3.0 wt. % (claim 5).
See MPEP 2144.05 §I. Thus, as Li is not limited to any specific examples of the content of the carbonate compound based on a total weight of the sulfur-carbon composite, where CN’004 teaches a content of the carbonate compound in the electrolyte can be 0 to 8% in mass or more specifically 0.2 to 5 % in mass, as set forth above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate amount of carbonate compound to be included in the electrolyte of Li, such as 0 to 8% in mass or more specifically 0.2 to 5% in mass.   
Doing so would more likely than not result in the claimed sulfur-carbon composite wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (claim 3), or wherein a content of the carbonate compound is 0.5 to 5.0 wt.% based on a total weight of the sulfur-carbon composite (claim 4), or wherein a content of the carbonate compound is 1.0 to 3.0 wt.% based on a total weight of the sulfur-carbon composite (claim 5). The skilled person would have been motivated to modify Li as described above to ensure high capacity retention rate of the lithium-sulfur battery ([036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20180331352A1 discloses a similar porous carbon composite comprising sulfur (abstract) and wherein the electrolyte includes carbonate compounds ([0084]);
US20160164103A1 (Applicant’s own disclosure) discloses a similar porous carbon composite comprising sulfur (abstract) and wherein the electrolyte includes carbonate compounds ([0059]);
US20140342233A1 discloses a similar porous carbon composite comprising sulfur (abstract) and wherein the electrolyte includes carbonate compounds ([0072]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721       

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721